Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Status

Applicant’s reply filed on 6/3/2021 is acknowledged. Claims 16, 18-20, 22, 23 and 28 have been amended. Claims 1-15, 25-26 and 29 have been cancelled. Claims 16-24, 27 and 28 are currently pending. Claims 18 and 24 have been withdrawn.
Claims 16-17, 19-23, and 27-28 are under examination.

Rejections Withdrawn
	The rejections of claims 16-17, 19-23, 25, and 27-28 under 35 U.S.C. § 112(a) is withdrawn in view of the Applicant’s amendments.
	The rejection of claims 16-17, 19, 23 and 25-27 under 35 U.S.C. § 102(a)(1) is withdrawn in view of the Applicant’s amendments.
	The rejection of claims 16-17, 19-20, 23, and 25-27 under 35 U.S.C. 103 as being unpatentable over Muller (Science Translation Medicine, Vol. 7, No. 315, page 315ral88 published 11/25/2015; IDS filed 11/27/2019) and further in view of Phillips (Cancer Res July 15 2016 (76) (14 Supplement) 1207; DOI: 10.1158/1538-7445.AM2016-1207, published 7/2016) is withdrawn in view of the Applicant’s amendments.
	The rejection of claims 16-17, 19, 21, 23, and 25-27 under 35 U.S.C. 103 as being unpatentable over Muller (Science Translation Medicine, Vol. 7, No. 315, page 315ral88 published 11/25/2015; IDS filed 11/27/2019) and further in view of Ma (Onco Targets Ther. 2016; 9: 959-976, published 2/9/2016) is withdrawn in view of the Applicant’s amendments.


Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1.	Claims 16-17, 19, 22-23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (Science Translation Medicine, Vol. 7, No. 315, page 315ral88 published 11/25/2015; IDS filed 11/27/2019) and further in view of NCT01848834 (Clinical trial, published 5/3/2013).
Applicants Arguments for Rejection under 35 USC § 103
	Applicant argues that while Figure 2C of Muller shows administration of a single dose of ADC in combination with an IMT agent, this administration is not at a sub-therapeutic or non-toxic level; i.e., at a lower dosage. In view of this, applicants contend that Mueller does not teach ADC administration at a lower dosage compared to the dosage required to be therapeutically effective as monotherapy. By 
In furtherance of this argument, Applicants direct the Examiner to Example 4 and Figure 6D of the instant specification. These data describe use of an EphA2-PBD ADC at a dose of 0.1 mg/kg. Use of the ADC at this low dosage in combination with an IMT agent resulted in 70% complete tumor remission (see Figure 6D). The synergy of this low dosage ADC/IMT combination is supported by two pieces of data. The first is shown in Figure 6B, where 0.1 mg/kg ADC was used as a monotherapy; this resulted a complete tumor remission rate of only 20%. The second is shown in Example 2.2 and Figure 2A, where monotherapy dosing of the ADC is exemplified. Applicants point out that it took almost 10x the dose level (versus 1mg/kg) for the ADC to produce a similar complete remission level (~80%) when the initial tumour volume was 150 mm3. Only 60% complete remission was observed when 3x the dose (versus 
0.3mg/kg) was used (see Figure 2A). The disclosure of the Clinical Trial does not remedy the deficiencies of Muller as described above.
Response to Arguments
	Applicant’s arguments have been carefully considered but are not persuasive. Firstly, in Figure 2C of Muller it is clearly shown that T-DM1 (1X; 15 mg/kg) is less therapeutically effective than T-DM1 (2X; 30 mg/kg). However, Figure 2C further goes on to teach that the combination of T-DM1 (1X; 15 mg/kg) and CTLA-4/PD-1 inhibitors is more therapeutically effective than the monotherapy of T-DM1 (2X; 30 mg/kg). Thus, Muller does in fact teach that T-DM1 ADC administration at a lower dosage when combined with CTLA-4/PD-1 inhibitors is more therapeutically effective compared to the higher dosage of T-DM1 required to be therapeutically effective as monotherapy.
more therapeutically effective compared to the dosage of T-DM1 required to be therapeutically effective as monotherapy, it would be obvious to one of ordinary skill in the art to administer the ADC at a lower dosage when in combination with CTLA-4/PD-1 inhibitors,  compared to the dosage required for the ADC to be therapeutically effective as a monotherapy.
	Further, the benefits of lowering the per unit ADC dose while simultaneously enhancing efficacy, all without ever hitting the ADC toxicity threshold, are well established in Muller. First of all, it would be obvious to one of ordinary skill in the art that lowering the ADC dose would lead further away from reaching ADC toxicity. Secondly, Muller has in fact already shown that the lower dose of ADC has higher efficacy than the higher dose, when combined with the CTLA-4/PD-1 inhibitors. Thus, it would be obvious to one of ordinary skill in the art, to lower the ADC dosage, to get away from reaching ADC toxicity, while simultaneously increasing the therapeutic efficacy by administering the ADC together with the PTLA-4/PD-1 inhibitors.
Taking note of Example 4 and Figure 6 of the instant specification, the data describe use of an EphA2-PBD ADC at a dose of 0.1 mg/kg. Use of the EphA2-PBD ADC at this low dosage in combination with an anti PD-L1 antibody resulted in 70% complete tumor remission (see Figure 6D) while the EphA2-PBD ADC as a monotherapy resulted in only a 20% complete tumor remission, and the anti PD-L1 antibody as a monotherapy also resulted in only a 20% complete tumor remission. The synergy of this low dosage EphA2-PBD ADC/anti PD-L1 combination is further supported by Example 2 and Figure 2. However, the data is not commensurate with the scope of the claims. Taking further into account Figure 7, all of the data only shows synergy in regards to ADCs, wherein the ADC comprises an anti-EphA2 antibody. The instant claims are directed to all and any ADCs, while the data only indicate synergy specifically with EphA2-PBD and EphA2-tub ADCs. As stated in MPEP 716.02(d), “Whether the 
Thus the rejection is maintained over Muller in view of the Clinical Trial.

New Grounds of Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


2. 	Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 depends on Claim 16. Claim 16 recites an "anti-PD-L1 antibody". Claim 23 recites the phrase "wherein anti-PD-L1 antibody is a checkpoint inhibitor". The anti-PD-L1 antibody in claim 16 is a checkpoint inhibitor. Thus claim 23 does not further limit claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 16-17, 19, 21-23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable Muller (Science Translation Medicine, Vol. 7, No. 315, page 315ral88 published 11/25/2015; IDS filed 11/27/2019) and further in view of NCT01848834 (Clinical trial, published 5/3/2013) and Ma (Onco Targets Ther. 2016; 9: 959-976, published 2/9/2016).
	In regards to claims 16-17, 19, 22-23, and 27, the teachings of Muller and NCT01848834 are discussed supra.
In regards to claim 21, Muller and NCT01848834 do not teach ADC is administered intravenously or Intratumorally.
This deficiency is made up for by Ma.
Ma teaches that breast cancer patients assigned to T-DM1 were given a dose of 3.6 mg/kg intravenously every 3 weeks (Page 961, Column 2, Baseline patient characteristics).
It would be obvious to modify the method of administering a combination of an antibody-drug conjugate (ADC), HER2-directed ado-trastuzumab emtansine (T-DM1), with anti PD-L1 antibodies, as taught by Muller and Ma, to administer T-DM1 intravenously as taught by Ma. One would be motivated to do so as it was known in the prior art that administering T-DM1 intravenously is efficacious in the treatment of patients with human epidermal growth factor receptor 2-positive breast cancer. One 
4.	Claims 16-17, 19-20, 22-23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable Muller (Science Translation Medicine, Vol. 7, No. 315, page 315ral88 published 11/25/2015; IDS filed 11/27/2019) and further in view of Phillips (Cancer Res July 15 2016 (76) (14 Supplement) 1207; DOI: 10.1158/1538-7445.AM2016-1207, published 7/2016).
In regards to claims 16-17, 19, 22-23, and 27, the teachings of Muller and NCT01848834 are discussed supra.
In regards to claim 20, Muller and NCT01848834 does not teach that the drug conjugated to the ADC is a PBD. 
This deficiency is made up for in Phillips.
Phillips teaches HER2-directed ADCs with different mechanisms of action (MOA) than trastuzumab emtansine by investigating ADCs utilizing DNA-damaging agents, such as pyrrolobenzodiazepine (PBD)(Abstract). Phillips further teaches robust in vitro and in vivo activity of HER2 ADCs comprised of DNA-active agents (Abstract).
It would be obvious to one of ordinary skill in the art to modify the trastuzumab emtansine (T-DM1), a HER2-directed ADC wherein the drug conjugated to the ADC is DM1, to instead utilize PBD as the drug conjugated to the ADC, as taught in Phillips. One would be motivated to do so as Phillips teaches that their preclinical animal studies demonstrate robust in vitro and in vivo activity of HER2 ADCs comprised of PBD. One of ordinary skill in the art would have had a reasonable expectation of success because Phillips has shown that trastuzumab-PBD is effective in treating cancer in vivo.




Conclusions
6.	Claims 16-17, 19, 22-23, 27 are rejected. 
7. 	Claim 28 is objected to for being dependent from a rejected claim.
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643                                                                                                                                                                                                        

/HONG SANG/Primary Examiner, Art Unit 1643